Citation Nr: 0731661	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  03-18 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a higher initial evaluation in excess of 10 
percent disabling for Osgood-Schlatter (OS) disease of the 
right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The veteran served on active duty from May to September 1975, 
and May to November 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which granted service-connection for 
OS disease of the right knee and assigned a 10 percent 
disabling rating effective October 30, 1998.  The veteran 
filed a notice of disagreement (NOD) received by VA in July 
2002 with the 10 percent rating.  On a claim for an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Since the grant of the 10 percent 
rating is not a full grant of the benefits sought on appeal, 
and since the veteran did not withdraw his claim of 
entitlement to a higher initial rating, the matter remains 
before the Board for appellate review.  

The Board also notes that this claim was remanded by the 
Board in February 2006 for further development.  The Board 
finds that the directives of remand have been fully complied 
with and this case is ready for appellate review.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The veteran's OS disease of the right knee has not been shown 
to be productive of malunion of the tibia and fibula with 
moderate knee disability.  




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent disabling for OS disease of the right knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.6, 4.7, 
4.71a, Diagnostic Code 5262. (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

A letter dated in February 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional SSOC was 
provided to the veteran in May 2007.  Prickett v. Nicholson, 
20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  The letter 
advised the veteran what information and evidence was needed 
to substantiate the claim decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  The veteran was told that 
if any evidence was not in his possession, he must give 
enough information about the evidence so that VA could 
request it from the person or agency that has it.  Finally 
the letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.   

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the May 2007 SSOC, the veteran was provided with notice of 
the type of evidence necessary to establish a higher 
disability rating or earlier effective date for the 
disability on appeal.  Therefore, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  In any event, any defects (as to substance 
or timeliness) in the notice as to the assigned disability 
rating or effective date are rendered moot as a higher 
evaluation is not warranted.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  The veteran underwent VA 
examinations in September 2001 and February 2007 in 
connection with his claim.  VA has also assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with a SOC and SSOCs, which informed them 
of the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).  (i.e. the limitation of motion codes).  

Full range of knee extension and flexion is 0 to 140 degrees.  
38 C.F.R. § 4.71a, Plate II.  

In this case, the veteran is currently assigned a 10 percent 
disability evaluation for his OS disease of the right knee, 
effective October 30, 1998, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  Under Diagnostic Code 5262, a 
10 percent disability rating is assigned for malunion of the 
tibia and fibula with slight knee disability, a 20 percent 
disability rating is assigned for malunion of the tibia and 
fibula with moderate knee disability, a 30 percent disability 
rating is contemplated for malunion of the tibia and fibula 
with marked knee disability, and a 40 percent disability 
evaluation is warranted for nonunion of the tibia and fibula 
with loose motion requiring a brace.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
veteran is not entitled to a higher initial evaluation for 
his service-connected OS disease of the right knee.  The 
medical evidence of record does not show the veteran to have 
malunion of the tibia and fibula with moderate right knee 
disability.  In this regard, the veteran underwent a VA right 
knee examination in February 2007 pursuant to the February 
2006 Board remand.  The examiner was asked to discern the 
symptomatology from the various disorders and problems of the 
veteran's right leg and knee including the gunshot wound 
residuals to his right leg 15 years prior.  An x-ray of the 
right knee revealed degenerative change most evident at the 
patellofemoral compartment, bony overgrowth and soft tissue 
swelling at the anterior tibial tubercle, and old fracture 
with callus formation at the distal femur.  The examiner 
opined that the degenerative changes in the knee were not 
likely related to OS disease.  The examiner added that all of 
the above mentioned conditions could potentially be 
contributing to the knee pain but the DJD (degenerative joint 
disease) would be the most likely to contribute the most 
pain.  However, he stated that is would require speculation 
to determine the amount of pain secondary to the prominent 
tibial tuberosity compared to the old patellar fracture 
compared to the old femur fracture.  

The Board also notes the VA and private treatment notations 
of right knee pain from approximately 1998 to the present and 
the September 2001 and February 2007 VA examination findings 
of right knee tenderness, mild patellar crepitance, and 
redness over the tibial tuberosity, and painful and guarding 
movement.  Further, the Board acknowledges the veteran's 
complaints of limitations of standing and walking, right knee 
giving way, instability, pain, stiffness, weakness, locking, 
limited motion, swelling, flares, and spasms that he reported 
during the February 2007 VA examination.  However, the 
February 2007 VA examination revealed that the veteran tended 
to bear more weight on his left leg but his gait was not 
truly antalgic and there was no evidence of abnormal weight 
bearing.  Significantly, the examiner found no weakness, 
incoordination, instability, grinding, or lack of endurance.  
Therefore, the Board affords more probative weight to what 
amounts to an absence of objective findings of a right knee 
disability in addition to pain, painful and guarded movement, 
crepitance, tenderness, and redness.  38 C.F.R. §§ 4.6, 4.40, 
4.45, 4.59, DeLuca, 8 Vet. App. 202.  Additionally, despite 
the examiner comments that the veteran's right knee 
disability had a moderate effect on some of his daily 
activities and prevented sports and exercise, the Board notes 
that VA disability ratings are intended to compensate for 
lack of earning impairment and the effects on his daily 
living have very little impact on this.  After considering 
the veteran's disability picture as a whole including the 
veteran's subjective complaints, the Board finds that the 
veteran's service-connected OS disease more nearly 
approximates the criteria for a 10 percent rating and no 
higher.  38 C.F.R. §§ 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5262, DeLuca, 8 Vet. App. 202.  The Board 
finds it noteworthy that the veteran is essentially service-
connected for right knee pain only.  See October 2001 RO 
decision, September 2001 VA examination, and February 2007 VA 
examination.  Accordingly, the criteria for an evaluation in 
excess of 10 percent for the veteran's service-connected OS 
disease of the right knee have not been met, and the benefit 
sought on appeal must be denied.

The Board has also considered whether the veteran is entitled 
to a higher rating under any other rating code.  As noted 
above, the February 2007 VA examiner opined that the 
degenerative changes in the knee were not likely related to 
OS disease.  As such, Diagnostic Code 5003 is not for 
application.  Moreover, the veteran is not entitled to a 
compensable rating under Diagnostic Code 5256 because his 
right knee was not shown to have ankylosis during the 
February 2007 VA examination.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256.  Further, the veteran's right knee is not 
productive of recurrent subluxation or lateral instability to 
warrant a rating under Diagnostic Code 5257.  In this regard, 
during the September 2001 VA examination for his right knee, 
his right knee was stable to varus and valgus and had stable 
Lachman and posterior drawer tests.  And, the February 2007 
VA examination noted no instability, crepitation or grinding.  

Diagnostic Codes 5258 and 5259 are not applicable because 
there have been no findings of semilunar right knee cartilage 
that is dislocated or removed.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5258 and 5259.  In fact, a May 2000 right knee x-ray 
found no evidence of dislocation or other bony abnormalities.  

Additionally, Diagnostic Codes 5260 and 5261 are not for 
application because the veteran has not been shown to have 
right leg flexion limited to 60 degrees or right leg 
extension limited to 5 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.  In this regard, during the 
September 2001 VA examination for his right knee, the veteran 
had full flexion of 0-125 degrees; during the October 2002 
examination the veteran had range of motion of 0 to 100; and 
during the February 2007 examination extension was 90 to 0 
degrees with no additional limitation of motion on repetitive 
use, active flexion was 0 to 105 with pain beginning at 105 
degrees and passive from 0 to 120 degrees with additional 
limitation of motion on repetitive use from 0 to 110 degrees.  
Further, genu recurvatum has not been demonstrated, rendering 
Diagnostic Code 5263 inapplicable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5263.    

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected OS disease of 
the right knee has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular scheduler standards utilized to 
evaluate the severity of his disability.  The Board 
acknowledges a February 2006 Social Security Administration 
(SSA) decision which indicated that the veteran was precluded 
from his past employment due to a combination of low back and 
joint impairments (neck, low back, and right knee).  However, 
this finding does not meet VA's criteria of an exceptional 
case where the schedular criteria are inadequate because the 
veteran has not been found to be unemployable solely based on 
his service-connected right knee disability.  Additionally, 
there has been no showing or argument that the regular 
schedular criteria are inadequate for rating purposes.  As 
such, marked interference with employment beyond that 
contemplated by the rating schedule has not been shown.  


Therefore, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
OS disease of the right knee under the provisions of 38 
C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

Entitlement to a higher initial evaluation in excess of 10 
percent for OS disease of the right knee is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


